SUMMARY ORDER
Petitioner Mohinderpal Soni (“Soni”), a native and citizen of India, petitions for *900review of an order of the Board of Immigration Appeals (“BIA”), affirming without an opinion a decision of an Immigration Judge (“IJ”). When the BIA summarily affirms the IJ’s decision, we review the decision of the IJ directly. See Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). Familiarity with the record below and issues on appeal is presumed.
Under Immigration and Nationality Act (“INA”) § 237(a)(3)(B)(iii) “[a]ny alien who has been convicted of a violation of, or attempt or a conspiracy to violate, section 1546 of Title 18 (relating to fraud and misuse of visas, permits, and other admission documents), is deportable.” 8 U.S.C. § 1227.
On December 16,1999, Soni was convicted in the Southern District of New York of making a false statement in connection with an Immigration application pursuant to 18 U.S.C. § 1546. Petitioner was subsequently charged with being removable under INA § 237 and the IJ found him deportable as charged. The BIA summarily affirmed the IJ’s decision.
INA § 207 unambiguously provides that if an individual is convicted under 18 U.S.C. § 1546, he is deportable. Soni concedes that he was convicted under 18 U.S.C. § 1546, but argues that the IJ was required to consider, but failed to consider, the materiality of his false statement. 8 U.S.C. § 1227 is triggered by the fact of the conviction. The section contains no materiality requirement. The IJ correctly found that the petitioner was deportable pursuant to INA § 207 as a result of his conviction.
We have considered petitioner’s remaining contentions and find them to be without merit. The petition for review is therefore DENIED.